Title: From Thomas Jefferson to Thomas Thompson, 17 August 1785
From: Jefferson, Thomas
To: Thompson, Thomas



Sir
Paris Aug. 17. 1785.

I am much obliged by your favor of the 12th. The method you are so kind as to propose to me of being furnished with the English papers would be perfectly pleasing to me, if they come clear of French postage also, a circumstance which you do not particularly mention in your letter. I had written about a fortnight ago to Mr. Adams to order me the two best papers which the D. of Dorset was so kind as to permit to come always by his courier. But I do not consider this channel as so certain as the post. I cannot decide any thing however till I hear from Mr. Adams what he has done. In the mean time if you will be so good as to inform me as to the circumstance of French postage, I shall be obliged to you. I am Sir your most obedient humble servt.,

Th: Jefferson

